—Judgment unanimously *977affirmed with costs. Memorandum: The petition seeking a writ of prohibition was properly dismissed. "Prohibition may be maintained solely to prevent or control a body or officer acting in a judicial or quasi-judicial capacity from proceeding or threatening to proceed without or in excess of its jurisdiction * * * and then only when the clear legal right to relief appears and, in the court’s discretion, the remedy is warranted” (Matter of Schumer v Holtzman, 60 NY2d 46, 51; see, Matter of Town of Huntington v New York State Div. of Human Rights, 82 NY2d 783, 786). Petitioner has failed to establish a clear legal right to relief (see, Matter of Molea v Marasco, 64 NY2d 718). There is no merit to petitioner’s constitutional challenge to ECL 23-0305 (8) (d); nor is there any merit to petitioner’s contention that respondent acted outside the scope of its authority. (Appeal from Judgment of Supreme Court, Cattaraugus County, Francis, J.—Article 78.) Present—Denman, P. J., Green, Balio, Doerr and Boehm, JJ.